Title: Thomas Jefferson to Spencer Roane, 28 June 1818
From: Jefferson, Thomas
To: Roane, Spencer


          
            Dear Sir
            Monticello June 28. 18.
          
          I was much rejoiced to see your name on the roll of  Commisn to meet at Rockfish gap and to report to the legislature on the subject of an University. the day of our meeting will be important in the history of our country because it will decide whether we are to leave this fair inheritance to barbarians or civilised men. the subject of our consultations is vast, because it spreads over all science, and will I hope engage several of our Colleagues to prepare such sketches at least of a report as will require more consideration than can be given to it there. I pressed mr Madison very much to undertake this task, but he perseveringly threw back the undertaking on myself. I shall accordingly prepare the best sketch I can, and the object of this letter is to pray you to make a stage of this place, and to meet mr Madison here a day or two beforehand that we may advise on what will be proposed. I mention this to nobody but yourself and him, to avoid jealousy, and that even this little conciliabulum may be unknown & unsuspected. we shall leave this together the Thursday preceding the 1st of Aug. would ask you therefore to give us the Wednesday at this place and of course that you should arrive here on Tuesday at farthest as he will. I set out within 3. or 4. days for Bedford, but shall be returned in time to recieve you here. and in the hope you will do me this favor I salute you with high respect and friendship.
          Th: Jefferson
        